Motion Granted and Order filed February 3, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00996-CV
                                 ____________

                    IN RE SHELBY LONGORIA, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             Probate Court No 1
                            Harris County, Texas
                        Trial Court Cause No. 414270

                                   ORDER

      On November 12, 2013, relator Shelby Longoria, filed a petition for writ of
mandamus in this court. See Tex. Gov't Code § 22.221. Relator asks this court to
order the Honorable Loyd Wright, Judge of the Probate Court No 1, in Harris
County, Texas, to set aside his order dated October 11, 2013 denying relator’s
motion dismiss for forum non conveniens, or alternatively, to abate pending

                                       1
resolution of the will contest and the Mexican litigation, entered in trial court
number 414270, styled In the Estate of Dorothy Louise Longoria, Deceased.
Relator claims respondent abused his discretion by denying the motion because
Mexico is a more convenient forum.

         On January 30, 2014, relator asked this court to stay proceedings in the trial
court pending a decision on the petition for writ of mandamus. See Tex. R. App. P.
52.8(b), 52.10.

         It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

         We ORDER all proceedings in trial court cause number 414270, In the
Estate of Dorothy Louise Longoria, Deceased, STAYED until a final decision by
this court on relator’s petition for writ of mandamus, or until further order of this
court.

                                                PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.




                                            2